DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: A shed hair collection device with a planar mat
Species B: A shed hair collection device comprising a hairbrush with a head of bristles and a handle
The species of a shed hair collection device with a planar mat and a hairbrush are independent or distinct because these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The searches for a shed hair collection device with a planar mat and a hairbrush would be very different.  The search for the location of a shed hair device with a planar mat would require a broader, more text-based search through many classes/subclasses, while the location of a shed hair device with a hairbrush would require a narrower, visual-based search through a more limited number of subclasses.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  

During a telephone conversation with Anna Kinsley on 23 June, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (8,631,523), Russo (2007/0022527), Karras (2022/0061518), and Li (CN-216061695-U).
Regarding Claim 1, Schneider teaches A shed hair collection device (Ref. 10, Fig. 1, [Col. 3, Line 63-64]), comprising:
a substantially planar mat (Ref. 11, Fig. 1, [Col. 3, Line 65]) having a plurality of protuberances (Ref. 27, Fig. 1, [Col. 4, Line 15-18]).  
Schneider fails to explicitly teach a plurality of substantially cylindrical protuberances.  Russo teaches a scrubbing device with a planar mat and suction cups and can be considered analogous art because it is within the same field of endeavor.  Russo further teaches a plurality of substantially cylindrical protuberances (Ref. 106c , Fig. 2, [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the protuberances, as taught by Schneider, with the substantially cylindrical protuberances, as taught by Russo, since such a modification is merely an alternate equivalent structure to scrub a part of the body.
Schneider in view of Russo continues to fails to explicitly teach a gel pad having a plurality of apertures.  Karras teaches a brush with protuberances and a planar surface and can be considered analogous art because it is within the same field of endeavor.  Karras further teaches a pad (Ref. 40, [0026], Fig. 1) having a plurality of apertures (Ref 62, Fig. 2, [0030]) attached to the substantially planar mat such that each of the plurality of substantially cylindrical protuberances extends through one of the plurality of apertures (Fig. 1).  The pad allows for easy removal of hair from the protuberances.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shed hair collection device, as taught by Schneider as modified, with a pad having a plurality of apertures, as taught by Karras, to allow for easier removal of hair and cleaning of the protuberances.  
Schneider as modified teaches the pad but fails to explicitly teach the material of the pad is a gel pad.  Li teaches a hairbrush with bristles and can be considered analogous art because it is within the same field of endeavor.  Li a gel pad (Ref. 150, Abstract, Fig. 1).  Li further teaches a benefit thereof to reduce static electricity to improve hair texture.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pad, as taught by Schneider as modified, to be made of gel, as taught by Li, to reduce static electricity and since such a modification is merely an alternate equivalent structure to allow easier cleaning of the shed hair collection device.

Regarding Claim 2, Schneider as modified teaches the limitations of claim 1, as described above, and Schneider further teaches wherein the plurality of substantially cylindrical protuberances each have a plurality of nubs extending therefrom (Ref. 27 Fig. 4, shows a plurality of nubs disposed on the plurality of protuberances). 

Regarding Claim 3, Schneider as modified teaches the limitations of claim 2, as described above, and Schneider further teaches wherein the plurality of substantially cylindrical protuberances and the plurality of nubs are effective to remove shed strands of hair from skin ([Col. 1, Line 34-37] teaches the device can scratch, scrub, exfoliate, or wash any part of a body).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the plurality of nubs and protuberances are effective to removing shed strands of hair from skin based upon the teachings of Schneider. 

Regarding Claim 4, Schneider as modified teaches the limitations of claim 1, as described above, and Schneider further teaches wherein the substantially planar mat further comprises a plurality of suction cups (Ref. 31, fig. 1, [Col. 4, Line 41]) on a surface (Ref. 11B, Fig. 3, [Col. 4, Line 42]) opposite the plurality of substantially cylindrical protuberances (Fig. 1).

Regarding Claim 6, Schneider as modified teaches the limitations of claim 1, as described above, and Karras further teaches wherein the gel pad further comprises a grasping tab (See annotated Fig. 4 below).

    PNG
    media_image1.png
    235
    344
    media_image1.png
    Greyscale

Regarding Claim 7, Schneider as modified teaches the limitations of claim 1, as described above, but the current embodiment of Karras fails to teach a plurality of knobs on the substantially planar mat.  An embodiment of Karras further teaches wherein the substantially planar mat further comprises a plurality of knobs (Ref. 122, Fig. 7, [0035]) adjacent to edges thereof (Fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planar mat with a plurality of knobs, as taught by the embodiment of Karras, since such a modification is merely an alternate equivalent structure to attach the gel pad to the planar mat.  

Regarding Claim 8, Schneider as modified teaches the limitations of claim 7, as described above, and further teaches wherein the gel pad further comprises a plurality of loops (Ref. 142&144, Fig. 6, [0036]) operative to couple to the plurality of knobs ([0036], Fig. 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider as modified as applied to claims 1-4, and 6-8 above, and further in view of Clark (6,996,861) and Nejdl (5,875,511).
Regarding Claim 5, Schneider as modified teaches the limitations of claim 1, as described above, but fails to explicitly teach a hook.  Clark teaches a mat with bristles and suction cups and can be considered analogous art because it is within the same field of endeavor.  Clark further teaches wherein the substantially planar mat further comprises a hanging device (Ref. 50, Fig. 1, [Col. 3, Line 42]) extending from an edge thereof (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planar mat, as taught by Schneider as modified, with a hanging device, as taught by Clark, to provide more functionality of the mat by allowing the mat to be hung and secured in various ways.
Clark further fails to explicitly teach a hook.  Nejdl teaches a scrubber and can be considered analogous art because it is within the same field of endeavor.  Nejdl teaches a hook (Ref. 36, Fig. 1, [Col. 3, Line 28]) for a scrubber for the body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hanging device, as taught by Schneider as modified, with a hook, as taught by Nejdl, since such a modification is merely an alternate equivalent structure to allow the hanging of the planar mat.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patlakh (2005/0084649), Koutseumbos (2007/0089758), Madan (8,887,346), Margulis (2019/0282038), Awada (2021/0315373), and Cooper (CN 215542916U) can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723